OPINION — AG — **** PUBLIC ACCOUNTANCY — RULES — JOINT BUSINESS ACTIVITY **** THE RULE ADOPTED BY THE OKLAHOMA STATE BOARD OF PUBLIC ACCOUNTANCY WHICH PROHIBITS A "C.P.A" OR "P.A." FROM ENGAGING IN ANY BUSINESS OR OCCUPATION CONJOINTLY WITH THAT OF PUBLIC ACCOUNTANCY WHICH IS INCOMPATIBLE OR INCONSISTENT THEREWITH IS INVALID BECAUSE THE SAME IS UNCONSTITUTIONALLY VAGUE, INDEFINITE AND UNCERTAIN AND VIOLATES THE FIRST ESSENTIAL OF DUE PROCESS OF LAW. CITE: 59 O.S. 1968 Supp., 15.5 [59-15.5] (GARY GLASGOW)